Citation Nr: 0127180	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  00-07 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
headaches based on an initial award.  

2.  Entitlement to an effective date earlier than August 27, 
1996, for the award of service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted the veteran entitlement to 
service connection for headaches, effective from August 27, 
1996, and assigned the disability a 10 percent rating.  The 
veteran expressed his disagreement with the 10 percent rating 
and appealed the effective date of the award.  

As a result of the above-mentioned decision, the 10 percent 
rating has, in effect, become the initial rating for the 
veteran's service-connected headaches disability; therefore, 
the Board has recharacterized the issue as involving the 
propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In October 2001, the veteran testified at a personal hearing 
held at the Board in Washington, D.C., before the undersigned 
Member of the Board.  During the hearing, the veteran raised 
the issue of entitlement to service connection for 
depression, both on a direct basis and as proximately due to 
or the result of his headaches.  In as much as that issue has 
not been developed, it is being referred to the RO for 
appropriate action.  Also during the hearing, the veteran 
submitted additional evidence, along with a waiver of RO 
jurisdiction of that evidence.  See 38 C.F.R. § 20.1304 
(2001).  




FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's headaches are manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  

3.  On August 27, 1996, VA received the veteran's request to 
reopen the claim for entitlement to service connection for 
headaches.  

4.  In a December 1999 rating decision, the RO granted the 
veteran entitlement to service connection for headaches, 
effective from August 27, 1996, the date of receipt of his 
request to reopen the claim, based on medical opinion of a 
nexus between the veteran's currently diagnosed headaches and 
his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for 
headaches since the effective date of the grant of service 
connection have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.124a Diagnostic Code 8100 
(2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The criteria for an effective date earlier than August 
27, 1996, for the grant of service connection for headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.400(o)(2) 
(2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the May 1997 statement of 
the case and supplemental statement of the case issued in 
February 2000, provided to both the veteran and his 
representative, satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claims.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claims have 
been collected for review; a VA examination was provided; VA 
and private medical records were obtained and associated with 
the claims folder; and the veteran testified at a personal 
hearing held before the undersigned Member of the Board.  No 
further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

Factual Background

The veteran's service medical records show that he was seen 
on numerous occasions for complaints of headaches, which were 
diagnosed as associated with tension.  He was separated from 
service in September 1980.

In an April 1989 statement, H. Bartley, M.D., offered that he 
had examined the veteran and diagnosed cephalalgia.  In a 
November 1989 statement, A. Jacobson, M.D., reported that he 
had treated the veteran since 1984 for cephalalgia.  In 
another November 1989 statement, J. Miller, M.D., reported 
that that he had reviewed the veteran's medical records for 
September 1974 through November 1980 and offered that there 
was no record of diagnostic tests to show whether the 
headaches sustained during service were acute, chronic or 
related to tension.  Dr. Miller opined that the veteran's 
headaches were chronic.  

The veteran's mother, in a November 1989 statement, reported 
that she became aware of the veteran complaining of headaches 
before he was discharged from active duty service.  Other lay 
statements from various individuals related that they were 
aware the veteran had suffered headaches while in service and 
that he experienced many debilitating headaches during the 
1980's.  

In April 1998, numerous private medical records were received 
that reflect treatment for complaints of headaches.  
Treatment records form Dr. Miller note that the headaches 
were frequent and severe, with some occurring during the day 
and some occurring during the night.  Treatment records from 
Dr. Jacobson for March 1987 to 1989 reflect treatment for 
headaches.  The veteran's January 1999 VA treatment record 
notes daily headaches with one severe headache a year 
requiring treatment at the emergency room.  

The report of the veteran's June 1999 VA neurologic 
examination notes that the examiner reviewed the veteran's 
records.  During the examination, the veteran described the 
headaches as pounding with photophobia, but no nausea or 
vomiting.  He was able to relieve the pressure by pushing in 
his eyeballs or pressing on his temporal area.  They would 
pound for 15 minutes with pressure pain until he slept them 
off.  They may awaken him at night.  The results of the 
examination were normal with no neurological impairment 
found.  The examiner offered that the headache pattern was 
that of a vascular headache with pounding, photophobia and 
relief with pressure and Imitrex, much like a common 
migraine.  They were considered very unusual, but have been 
know to start later in life under stress.  

In response for VA medical opinion, a VA physician in October 
1999 reviewed the records and offered that the currently 
diagnosed headaches are related to the veteran's service in 
that he did have onset in service and there was medical 
evidence of a long history of treatment for chronic headaches 
following service.  

The veteran's VA outpatient treatment records for December 
1999 to September 2001 show that he was being seen in the 
neurology clinic for recurring migraine type headaches.  
Those records indicate that he was being seen at least once a 
month for constant, daily headaches, which he variously 
described as sharp, radiating and throbbing, accompanied by 
nausea and sweats.  He received temporary relief from 
medications, which were either were quite frequently changed 
or the dosage changed.  

During the veteran's personal hearing in October 2001, he 
testified that experienced headaches of the prostrating type 
at least once a month, and many times more frequently.  
Otherwise, the daily headaches would be of lesser intensity, 
however, his every day headaches affected his daily living, 
sleep and mood.  He noted that he has been working for the 
same employer for almost twenty years and has not had to take 
too many days off from work.  However, since he lives across 
the street from his employment, he is able to go home at 
lunch or leave work early and lie down to treat his 
headaches; hence, he has not had the need to officially take 
too much time off from work.  Further, he related that he has 
not been adversely affected in his employment because of his 
headaches.  He maintained that he had not lost promotions or 
been economically affected by his headaches, and that his 
performance evaluations have consistently been good.  

I.  Initial Rating for Headaches - general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

Analysis

The veteran's headaches are evaluated under Diagnostic Code 
8100 of the VA's Schedule for Rating disabilities, which 
pertains to migraine headaches under miscellaneous 
neurological conditions and convulsive disorders.  See 
38 C.F.R. § 4.124a.  The initial disability rating assigned 
was 10 percent, which reflects migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  For a 30 percent 
rating, medical evidence must reflect migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  For a 50 percent 
rating, the highest rating available under this diagnostic 
code, migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability must be shown.  

In the veteran's case, the medical evidence shows that his 
overall condition more closely meets the criteria for a 30 
percent rating in that there is medical documentation that he 
experiences daily headaches, and at least more than once a 
month, those headaches are of the intensity of causing 
nausea, sweats, and are prostrating.  He is being seen on a 
regular basis in the VA neurology clinic for his disability 
and through the clinic he has been receiving prescription 
medication for headache relief.  However, in the absence of 
medical evidence of more severe condition reflective of 
frequently occurring, completely prostrating and prolonged 
headaches resulting in severe economic inadaptability, the 
criteria for a 50 percent rating have not been met.  Hence, a 
30 percent rating for headaches, based on an initial award of 
service connection for the disability is appropriate.  In 
reaching this decision, the Board has considered the 
appropriateness of the initial rating for headaches under the 
applicable criteria in conjunction with the submission of 
additional evidence at various times while the appeal was 
pending.  Likewise, the Board notes that the RO has 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Thus, a remand 
for this purpose is unnecessary.  

Moreover, as the rating schedule provides a specific 
diagnostic code for evaluation of the veteran's headaches, 
there is no basis for evaluation of the disability under any 
other diagnostic code.  See 38 C.F.R. § 4.124a.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's chronic headaches at any stage under consideration.  
In this regard, the Board notes that the medical evidence 
reflects that the veteran has not undergone prolonged 
hospitalization for his headaches or that the disability has 
caused marked interference with employment as to render 
impractical the application of the regular schedular 
standards during any stage under consideration.  Hence, in 
the absence of evidence such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

II.  Earlier Effective Date

According to the governing statutory and regulatory 
authority, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  As regards a claim for service connection, the 
effective date of an award of benefits will be the day 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or date entitlement 
arose, whichever is later (emphasis added).  If a claim is 
reopened based on evidence other than service department 
records, the effective date of the grant of benefits sought 
is the date of receipt of the application to reopen or the 
date of entitlement, whichever is the later date (emphasis 
added).  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  

In the veteran's case, he filed his original claim for 
entitlement to service connection for headaches in July 1988.  
The Board denied the claim in September 1990.  In November 
1994 he requested to reopen the claim, which the RO denied in 
April 1995 on the basis that new and material evidence had 
not been submitted that would warrant reopening the claim.  
He was notified of that decision, along with his appellate 
rights, in April 1995.  He did not appeal the April 1995 
decision and it became final.  In October 1995, the veteran 
submitted evidence in support of reopening the claim for 
service connection for headaches.  The RO denied the claim in 
January 1996 on the basis that new and material evidence had 
not been submitted warranting a reopening.  He was notified 
of the decision in January 1996, along with his appellate 
rights.  He did not appeal the decision and it became final.  

On August 27, 1996, the RO received the veteran's request to 
reopen the claim of service connection for headaches.  Based 
on the medical evidence and medical opinion offered, the RO, 
in a December 1999 rating decision, reopened the claim; 
conducted de novo review of the evidence; and awarded the 
veteran entitlement to service connection for headaches, 
effective from August 27, 1996, the date of receipt of his 
request to reopen.  Although the veteran requests that the 
effective date be retroactive to July 1988, the date of 
receipt of his original claim, his claim had been denied by 
the Board in September 1990.  He did not appeal subsequent RO 
decisions of April 1995 and January 1996.  Also, the veteran 
has not asserted that there was clear and unmistakable error 
in the Board's September 1990 decision or subsequent RO 
decisions of April 1995 and January 1996.  

Even though benefits were granted many years later, the grant 
of those benefits was based on a claim filed many years after 
his separation from active duty service and many years after 
he filed his initial claim in July 1988.  Hence, the 
effective date of his claim would not be retroactive to the 
date of separation from active duty service or to the date of 
receipt of his original claim, which was filed many years 
after his separation from active duty.  As noted earlier, if 
a claim is reopened based on evidence other than service 
department records, the effective date of the grant of 
benefits sought is the date of receipt of the application to 
reopen or the date of entitlement, whichever is the later 
date (emphasis added).  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(2).  In the veteran's case, the later date is 
August 27, 1996, the date of receipt of his request to reopen 
his claim for service connection for headaches.  

Under the circumstances, the appropriate effective dated for 
the grant of service connection for the veteran's headaches 
is August 27, 1996, the date of receipt of the claim to 
reopen.  Id.  This is the date assigned by the RO; therefore, 
no earlier date is warranted, with the actual payment of 
monetary benefits effective the first day of the calendar 
month following the month in which the award became 
effective, which is September 1, 1996, in the veteran's case.  
See 38 C.F.R. § 3.31.  





ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial assignment of a 30 percent 
evaluation for headaches is granted.  

An effective date prior to August 27, 1996, for the grant of 
service connection for headaches is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

